GALLEN, THOMAS M., Associate Senior Judge.
Alvaro Perez appeals his judgments and sentences that were entered after he pleaded guilty to one count of lewd and lascivious conduct against a child under twelve without reserving any dispositive issues for appeal. His attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), that reviewed the potential issues, found no arguable issues for appeal, and also observed that Perez had filed his pro se notice of appeal several months late. The State reviewed the record and also found no arguable issue. Because no motion to dismiss this appeal as untimely was filed, this court also reviewed the record for possible error before we determined that the case should be dismissed for lack of jurisdiction. Thus, we dismiss this appeal while noting that it would not have presented any arguable issue if it had been timely.
The appeal is dismissed.
ALTENBERND and DAVIS, JJ., concur.